DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 18-21 and 23-25 are pending and examined. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.
Claim Objections
4.	Claim 19 objected to because of the following informality: the phrase “The plant any one of claim 18” should be amended to recite --The plant of claim 18--. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 18-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 18, the recitations “ a ninety percent loss of activity” and “resulting in the loss of activity” render the claim indefinite, because in order to be meaningful, they require a standard indicating relative to what reference point the loss occurred.  Yet the claim fails to recite said point, nor would one of ordinary skill in the art would not be readily informed regarding it. 
	The limitation “comprises induction of RNA interference in the plant” introduces further ambiguity into the claim language because it appears to recite a process step, while the claim is directed to a product, a genetically altered plant.  The metes and bounds are thus unclear.  Given that claims 19-21 and 23-25 all depend from claim 18 and fail to recite additional limitation overcoming its indefiniteness, their metes and bounds are unclear as well. 
Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
8.	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim is directed to the plant of claim 18, wherein the plant is selected from the group consisting of rice, soybean, cowpea, barley, wheat, and cassava.  Claim 18 recites that in the claimed plant “at least a ninety percent loss of activity of the plastidic glycolate/glycerate translocator protein comprises induction of RNA interference in the plant, resulting in the loss of activity.”  The specification teaches tobacco and Arabidopsis plants expressing RNAi targeting the endogenous PLGG1 gene (see Fig. 15; paragraph 0050 on pg. 22-23; paragraphs 0064 on pg. 27; 0144 on pg. 58; 0164-0170 on pg. 70-73).  However, the specification fails to teach any PLGG1 from rice, soybean, potato, cowpea, barley, wheat or cassava plants, and appears silent with regard to RNAi knockdowns of PLGG1 genes in any of said species.  Claim 25, therefore, comprises New Matter. 
Written Description
9.	Claims 18-21 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims any genetically altered plant, comprising a first heterologous polynucleotide encoding a malate synthase and a second heterologous polynucleotide encoding a glycolate dehydrogenase, wherein the malate synthase and the glycolate dehydrogenase localize to a chloroplast of the plant, wherein the first and second heterologous polynucleotides are heterologous to the genetically altered plant, and wherein the plant further comprises at least a 90% loss of activity of PLGG1 in the plant.  Applicant claims said plant, wherein the malate synthase has at least 95% sequence identity to residues 41-607 of SEQ ID NO: 43; the glycolate dehydrogenase has at least 95% identity to residues 41-1136 of SEQID NO: 45, and the PLGG1 has at least 70% sequence identity to SEQ ID NO: 6. 
Applicant describes the full-length SEQ ID NO: 43, 45 and 6.  Applicant describes expression constructs expressing SEQ ID NO: 43 and 45, and RNAi constructs targeting the gene encoding SEQ ID NO: 6 (see Sequence Listing; pages 9-10; 13; Tables 2 and 5).  Applicant describes genetically altered tobacco and Arabidopsis plants comprising said constructs (Fig. 15; Example 1). 
Applicant does not describe the invention as broadly claimed. The Federal Circuit has clarified the written description requirement. The Court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 48 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The Court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material”. Id. Further, the Court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.” Id.  In the instant case, Applicant described neither a representative number of species nor set forth the required structure-function relationship.  
	It is noted that claim 18 recites the two polynucleotides and the RNAi targeting PLGG1 entirely by function.  As a result, the claimed genera would encompass any malate synthase, glycolate dehydrogenase, and PLGG1 protein.  In addition, the genus of amino acid sequences having at least 95% sequence identity to residues 41-607 of SEQ ID NO: 43; at least 95% identity to residues 41-1136 of SEQID NO: 45, or at least 70% sequence identity to SEQ ID NO: 6, comprises a very large number of species.  For example, given that a sequence having 95% identity to residues 41-1136 of SEQ ID NO: 45 could comprise up to 54 substitutions anywhere along that region of SEQ ID NO: 45, this would amount to at least 2054 sequences, a number that is infinite in practical terms.  Of said genera, Applicant has described only the full-length SEQ ID NO: 43, 45, and 6 themselves.  This is not sufficiently representative. 
It is also noted that a definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406. See also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)).
In addition to not having described a representative number of species, the specification also fails to provide the structure-function relationship for the claimed genus of polynucleotides and proteins.  For example, a protein with 70% identity to SEQ ID NO: 6, which is 512 amino acids long, could comprise 153 substitutions anywhere along its length, which would amount to a very large number of sequences.  Yet the specification describes no structure or structures common to said genus such that one would be able to envision the species that have the PLGG1 translocator function (and thus could be considered a PLGG1 protein) and those that do not. 
	The prior art appears insufficient to supply the requisite teachings.  For example, the Arabidopsis PLGG1 appears to have been isolated and initially characterized as a glycolate/glycerate transporter by the authors of Pick et al (PNAS, 2013, 110(8): 3185-3190, discussed in the obviousness rejection, below).  At the same time, a post-filing publication Cui et al (J. Exper. Botany (2021) 72:2584-2599) teaches that in rice, two PLGG1 homologs have been identified, which appeared to form a complex yet whose mutants produced distinct phenotypes with regard to photorespiration.  Cui et al conclude that these homologs’ “distinct functions and relationships remain unknown” (Abstract).  It is unclear whether either of said homologs would be encompassed by the claims, nor whether the claimed loss of activity would require the suppression of one or both of the homologs. 
	For these reasons, one of ordinary skill in the art would not have been able to readily envision the methods that are encompassed by the scope of the instant claims, and it and it is unclear whether at the time of filing Applicant was in possession of the instant invention as broadly claimed. 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 18, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kebeish et al (US 20110268865) in view of Maier et al (Front. Plant Sci., 2012, 3(38): 1-12), Maruino et al (US 20110023181), Pick et al (PNAS, 2013, 110(8): 3185-3190, including Supporting Information), and Kim et al (BMC Biotechnology, 2008, 8:36).  This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s argument submitted on June 16, 2022 have been fully considered but they are not persuasive. 
The claims are drawn to a genetically altered plant, including rice, comprising a first heterologous polynucleotide encoding a malate synthase and a second heterologous polynucleotide encoding a glycolate dehydrogenase, wherein the malate synthase and the glycolate dehydrogenase localize to a chloroplast of the plant, the first and second heterologous polynucleotides are heterologous to the genetically altered plant, and wherein the plant further comprises at least a 90% loss of activity of PLGG1 in the plant.  
	Kebeish teaches a transgenic rice plant comprising a nucleic acid sequence encoding a glycolate dehydrogenase, wherein said polypeptide is localized to the chloroplasts of the rice plant (see claim 14). Kebeish teaches that the glycolate dehydrogenase can be derived from the E. coli glc operon (see claim 16). 
	Kebeish teaches that glycolate dehydrogenases are defined by their ability to form glyoxylate using organic cofactors whereas glycolate oxidases convert glycolate to glyoxylate using molecular oxygen and release hydrogen peroxide. 
Kebeish does not teach co-introducing a second nucleic acid encoding malate synthase.  Kebeish does not teach RNA interference resulting in a 90% loss of activity. 
	Maier teaches engineering plants with glycolate oxidase (GO); malate synthase (MS); and the E. coli catalase gene (see page 3, first full paragraph; see also Figure 1). Maier teaches that the catalase gene is introduced to alleviate hydrogen peroxide build up (see page 3, second full paragraph). Maier also teaches that future work should be directed toward finding a suitable glycolate dehydrogenase that would not produce hydrogen peroxide to substitute glycolate oxidase and catalase. See page 11, paragraph bridging left and right columns. 
Maurino teaches their SEQ ID NO: 4 which has 564/566 residues in common with amino acids 41-607 of SEQ ID NO: 43. Thus, the sequence disclosed by Maurino has 99.6% identity to SEQ ID NOs: 41-607. See alignment below. 
	Maurino also teaches improving chloroplasts enzymatic activity for converting glycolate into malate by utilizing their SEQ ID NO: 4. See claim 4. Maurino also teaches a plant chloroplast comprising glycolate dehydrogenase activity and malate synthase. See claim 12.  
Pick teaches that photorespiration constitutes a metabolic repair cycle that is required to detoxify 2-phosphoglycolate at the expense of energy and loss of carbon dioxide and ammonia. See page 3185, right column.  Pick teaches that they have identified a knockout mutant that is deficient in PLGG1 and is no longer able to transport glycolate and glycerate across the chloroplast envelope. See page 3186, left column, second full paragraph. 
Pick teaches that the plgg1-1 mutant is only able to grow WT-like and exhibit WT-like rates of photosynthesis in elevated CO2. See page 3188, right column, second full paragraph. Pick also teaches that the reason this phenotype is suppressed in high CO2 is due to the toxic accumulation of glycolate and glycerate in high concentrations. It is known that the intermediates glycolate and glycerate result from photorespiration (i.e. the stimulation of rubisco by O2 instead of CO2).  Pick teaches that the native pathway of glycolate catabolism requires PLGG1 export to the perioxisome, with serine and glycine exported to the mitochondrion which leads to the loss of nitrogen by way of NH4. See Figure 4.  Pick teaches PCR primers used to clone the PLGG1 gene (Table S2).
Kim teaches that hpRNAi mediated knockdown of potato patatin resulted in a 99% loss at both protein and mRNA levels (see Abstract; pg. 2 both col.; pg. 6, right col.). 
	At the time of filing, it would have been prima facie obvious to one having ordinary skill in the art to modify the invention of Kebeish and additionally express a malate synthase polypeptide in the chloroplast, in view of Maurino.  One would have been motivated to make such a modification because Maier teaches that their plants comprising glycolate oxidase and malate synthase led to enhanced CO2 fixation and growth improvement and because Maurino expressly suggests such combination. Given that Kebeish teaches that glycolate dehydrogenase does not release hydrogen peroxide, the utilization of glycolate dehydrogenase over glycolate oxidase in transgenic plants would eliminate the need for the introduction of a third nucleic acid sequence encoding catalase. The elimination of this step would have been understood by the ordinary artisan to reduce the number of transformation steps required, thus simplifying the amount of cloning steps and reagents needed to generate such transgenic plants. 
Although none of the references specifically state that the glycolate dehydrogenase should be heterologous to the plant, it is noted that Kebeish utilizes a glycolate dehydrogenase from E. coli and Maurino utilizes a glycolate dehydrogenase from Cucurbita pepo (SEQ ID NO: 4) and a malate synthase from Arabidopsis thaliana (SEQ ID NO: 8). Thus the ordinary artisan would have been motivated to introduce any glycolate dehydrogenase and malate synthase having the activity, in view of Kebeish and Maurino. 
It would have been obvious and within the scope of one of ordinary skill in the art to modify the plgg1-1 mutant with the glycolate catabolic of Kebeish, Maier, and Maurino.  One of ordinary skill in the art would have been motivated to generate said mutant containing said glycolate catabolic cycle because Pick teaches that the export of glycolate by way of plgg1 results in a loss of energy as well as carbon dioxide and ammonia. Furthermore, Maier teaches that glycolate catabolism is only expected to partially reduce the loss of energy and carbon dioxide and ammonia. Thus, the ordinary artisan would have found it prima facie obvious to reduce or eliminate the transporter that starts the endogenous catabolic cycle of glycolate to further reduce the loss of carbon and nitrogen at the expense of energy. One of ordinary skill in the art would have understood that glycolate-associated toxicity, as identified by Pick, would be avoided by having an exogenous glycolate catabolic cycle within the chloroplast itself. 
It would have been further obvious to apply said teachings to any C3 plant, such as rice, as taught by Kebeish. 
It would have been also obvious to modify the resultant plant expressing said two heterologous polynucleotides, using the teachings of Kim et al and design an RNAi construct, targeting PLGG1.  Obtaining the sequence information for the PLGG1 gene would have been obvious using the primers and the teachings of Pick et al, and standard molecular biological techniques.  One would reasonably expect that expressing said RNAi construct would result in at least a 99% reduction of the PLGG1 expression and translocator activity. One of ordinary skill in the art would have been motivated to do so to ensure glycolate retention in the chloroplasts for the purposes of reducing photorespiration. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention using standard molecular cloning techniques known in the art at the time of filing, and given the express teachings of Kebeish, Maier, Maurino, and Kim.  
One of ordinary skill in the art would have had a reasonable expectation of success making such modification given that the knowledge with respect to molecular cloning was high, as demonstrated by the combination of Kebeish, Maier, and Maurino.

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kebeish et al (US 20110268865), Maier et al (Front. Plant Sci., 2012, 3(38): 1-12), Maruino et al (US 20110023181), Pick et al (PNAS, 2013, 110(8): 3185-3190), and Kim et al (BMC Biotechnology, 2008, 8:36).   as applied to claims 18, and 19 above, and further in view of UniProt Accession A8J2E9_CHLRE (published online 04-Dec-2007; see alignment below). 
Claim 20 is drawn to the plant comprising a glycolate dehydrogenase at least 95% identity to amino acid residues 41-1136 of SEQ ID NO: 45. 
	The teachings of Kebeish, Maier, Maurino, Pick, and Kim are set forth in the above rejection.
Kebeish additionally teaches that the polypeptide of glycolate dehydrogenase may be derived from an algae such as Chlamydomonas. See paragraph 0027. 
	The references do not expressly teach an amino acid sequence having at least 95% identity to amino acid residues 41-1136 of SEQ ID NO: 45. 
UniProt Accession A8J2E9_CHLRE teaches a sequence which has 1093/1095 residues in common with amino acids 41-1136 of SEQ ID NO: 45. Thus, UniProt Accession A8J2E9_CHLRE discloses a sequence having 99.8% identity to the instant SEQ ID NO: 45. It is also noted that UniProt Accession A8J2E9_CHLRE is from Chlamaydomonas reinhardtii. 
At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the vectors of Kebeish to include the specific amino acid sequence encoding glycolate dehydrogenase taught by UniProt Accession A8J2E9_CHLRE. One of ordinary skill in the art would have been motivated to utilize said UniProt Accession because Kebeish explicitly suggests using a glycolate dehydrogenase from Chlamydomonas. One of ordinary skill in the art would have had a reasonable expectation of success introducing UniProt Accession A8J3E9_CHLRE into a plant utilizing standard molecular cloning techniques well known by those of ordinary skill in the art, as evidenced by the combination of Kebeish, Maier, and Maurino. 

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kebeish et al (US 20110268865); Maier et al (Front. Plant Sci., 2012, 3(38): 1-12), Maruino et al (US 20110023181), Pick et al (PNAS, 2013, 110(8): 3185-3190), Kim et al (BMC Biotechnology, 2008, 8:36), and UniProt Accession A8J2E9_CHLRE (published online 04-Dec-2007) as applied to claim 18, above, and further in view of Lee et al (Plant Physiology, 2006, 140: 466-483) and UniProt Accession F4HRR5_ARATH (published online 28-Jun-2011; see alignment below).
	Claim 21 is drawn to the plant comprising SEQ ID NO: 43 and SEQ ID NO: 45. 
The teachings of Kebeish, Maier, Maurino, Pick, Kim, and UniProt Accession A8J2E9_CHLRE have been set forth above.
In addition, Kebeish suggests utilizing the transit peptide from a plant rubisco small subunit. Kebeish exemplifies several transit peptides, including one from Solanum tuberosum. Kebeish also suggests generating transit peptides which a functional fragments. See paragraph 0041. 
The references do not teach the instant SEQ ID NOs: 43 and 45. The Examiner notes that SEQ ID NOs: 43 and 45 contain an RbcS chloroplast targeting peptide at positions 1-40. 
Lee teaches that the T4 region is the most critical region for targeting to the chloroplasts. See page 481, right column, first paragraph. Lee teaches that the T4 region contains two essential sequences, FP and RK. The Examiner notes that FP and RK correspond to positions 33-34 and 37-38 relative to amino acids 1-40 of either SEQ ID NO: 43 or SEQ ID NO: 45. 
Lee teaches that the LKSSA, CMQVW, and KKFED in T3, T6, and T7 are critical motifs that are functionally equivalent for protein targeting to chloroplasts. See page 477, right column, first full paragraph. The Examiner notes that the LKSSA motif is found at positions 28-32. CMQVW and KKFED are found outside of amino acids 1-40 of either SEQ ID NO: 43 or SEQ ID NO: 45 but correspond to a portion of the RbcS polypeptide. 
UniProt Accession F4HRR5_ARATH teaches an amino acid sequence having 100% sequence identity to amino acids 1-40 of SEQ ID NO: 43 and 45. 
At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Kebeish, Maier, Murino, Kim, Pick, and UniPro Accession A8J2E9_CHLRE to include a chloroplast targeting peptide from an RbcS protein found in Arabidopsis thaliana. One of ordinary skill in the art would have been motivated to make such a modification because Lee performs a deletion analysis on Arabidopsis RbcS and finds those elements which are sufficient and necessary for chloroplast import. One of ordinary skill in the art would have understood that so long as the signal peptide contained at least one of T3, T6, or T7 motif and retained the T4 region, especially amino acids FP and RK, an attached amino acid sequence would be translocated to the chloroplasts in light of the teachings of Kebeish and Lee. Thus, one of ordinary skill in the art would have recognized that any sequence containing at least amino acids 1-38 of RbcS (to be inclusive of the RK required residues) would be a functional equivalent sufficient to import an attached protein to the chloroplasts, especially absent evidence to the contrary or any unexpected result. One of ordinary skill in the art would have been motivated to utilize a functional fragment of the transit peptide of rubisco because Kebeish suggests such course of action and Lee provides one of ordinary skill in the art with said functional fragment of RbcS. 
Given that the knowledge with respect to molecular cloning was extremely high in the art at the time the invention was effectively filed, one of ordinary skill in the art would have had a reasonable expectation of success creating a transgenic plant that expresses a protein containing amino acids 1-40 of an RbcS polypeptide fused to a mature peptide encoding malate synthase or glycolate dehydrogenase for chloroplast targeting. 

14.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kebeish et al (US 20110268865), Maier et al (Front. Plant Sci., 2012, 3(38): 1-12), Maruino et al (US 20110023181), Pick et al (PNAS, 2013, 110(8): 3185-3190), and Kim et al (BMC Biotechnology, 2008, 8:36), as applied to claim 18, above, and further in view of Abad et al (WO 2016089931A1, which claims priority to US provisional application serial no. 62/086,918 filed on 12-3-2014). 
Claims 23 and 24 are drawn to the plant comprising a reduced level of SEQ ID NO: 6. 
The teachings of Kebeish, Maier, Maurino, Kim, and Pick have been set forth above. 
In addition, Kebeish teaches that the oxygenation reaction of rubisco leads to the production of phosphoglycerate and phosphoglycolate, where phosphoglycolate is recycled to phosphoglycerate by photorespiration. Kebeish teaches that the production of glycolate results in a net loss of fixed carbon that ultimately reduces the production of sugars and biomass. See paragraph 0004. 
Kebeish teaches that their method overcomes photorespiration by introducing into the chloroplasts a mechanism for catabolism of glycolate. See paragraph 0006. Kebeish also teaches that their method relates to a method of increase biomass production by introducing glycolate dehydrogenase to the chloroplasts. 
Maier teaches that their previous work produced A. thaliana plants with a functional chloroplastic glycolate catabolic cycle.  Maier teaches that this catabolism results in two molecules of CO2 and reducing power in the form of NADPH and NADH. See page 3, first full paragraph.
Maier also teaches an improvement of their previous work that added catalase to their glycolate catabolic cycle that eliminates H2O2 production and led to enhanced CO2 fixation and growth improvement. Maier also teaches that carbon and nitrogen losses should be reduced as a result of glycolate catabolism. See page 3, second full paragraph. 
The references do not teach targeting the PLGG1 of SEQ ID NO: 6. 
Abad teaches SEQ ID NO: 38 as a PLGG1 protein, which has 100% identity to the instant SEQ ID NO: 6. See the sequence alignment below. 
At the time of filing, it would have been prima facia obvious to one of ordinary skill in the art to modify the plgg1-1 mutant with the glycolate catabolic of Kebeish, Maier, Maurino, and Pick, thereby obtaining a transgenic plant having reduced levels of the sequence taught by Abad. Given the fact that a mutant was known at the time the invention was effectively filed and combined with the fact that the molecular cloning ability and creation of transgenic plants was well known to the ordinary artisan at the time the invention was effectively filed, especially in view of the combined teachings of Kebeish, Maier, Maurino, Pick, Kim et al, and Abad, one of ordinary skill in the art would have reasonable expected success generating a transgenic plant that has reduced levels of the instant SEQ ID NO: 6. 

Response to Arguments 
	Applicant argues that Kim “is silent on teaching the amount of activity reduction as recited in the instant claims,” that one would not have expected the at least 90% reduction in PLGG1 activity based on the teachings of Kim, and that the Examiner “is engaging in … hindsight reasoning by reading the teachings from the instant specification with regards to PLGG1 knockdown levels into the Kim reference” (pages 4-5 of the Remarks). 
	Applicant’s argument is not found to be persuasive.  The RNAi technique, including hpRNA, is a well-known and highly efficient method of suppressing the expression and activity of an endogenous gene.  The Kim reference was cited for the teaching of said method.  Kim also illustrates the state of the art with regard to the RNAi technology (see, for example, pg. 2, paragraph spanning the two columns).  One of ordinary skill in the art would have readily recognized that RNAi, including hairpin RNA, could be applied to any gene of interest to suppress its expression, with the level of efficiency comparable to what was observed by Kim for patatin.  Applicant has submitted no factual evidence that one would not have expected a similar result with PLGG1. 
It is not disputed that Kim does not expressly teach targeting a PLGG1 gene.  That teaching, however, is supplied by Pick.  Moreover, given the teachings of Pick regarding the plgg1-1 knockouts, one would have expected that the reduction of PLGG1 transcription would result in a corresponding reduction in its activity and the resultant phenotype described in Pick.  Given the teachings of Kim, one would have reasonably expected that the hpRNAi approach would have resulted in at least 90% reduction of said activity.  The rejection is maintained. 
Sequence Alignments
Instant SEQ ID NO: 43:

AXQ26592
ID   AXQ26592 standard; protein; 566 AA.
XX
AC   AXQ26592;
XX
DT   21-JAN-2010  (revised)
DT   15-OCT-2009  (first entry)
XX
DE   Cucurbita cv. Kurokawa Amakuri malate synthase (MS) protein SEQ ID 4.
XX
KW   EC 2.3.3.9; MS; agriculture; chloroplast; crop improvement;
KW   gene transfer; malate synthase; plant; seed; transgenic plant; BOND_PC;
KW   malate synthase; GO4474; GO6097; GO6099; GO9514; GO16740.
XX
OS   Cucurbita cv. Kurokawa Amakuri.
XX
CC PN   EP2093283-A1.
XX
CC PD   26-AUG-2009.
XX
CC PF   21-FEB-2008; 2008EP-00151759.
XX
PR   21-FEB-2008; 2008EP-00151759.
XX
CC PA   (UYKO-) UNIV KOELN.
XX
CC PI   Fluegge U,  Maurino VG;
XX
DR   WPI; 2009-M94006/57.
DR   N-PSDB; AXQ26591.
DR   PC:NCBI; gi18269.
DR   PC:SWISSPROT; P24571.
XX
CC PT   New plant cell comprises in its chloroplasts enzymatic activities for 
CC PT   converting glycolate into malate, useful conferring increased water use 
CC PT   efficiency and conferring increased yield to a plant.
XX
CC PS   Claim 4; SEQ ID NO 4; 45pp; English.
XX
CC   The present invention relates to a novel plant cell comprising in its 
CC   chloroplasts enzymatic activities for converting glycolate into malate. 
CC   The invention, in general, is concerned with the improvement of 
CC   agrobiological traits in plants. The chloroplast comprised by the plant 
CC   cell of the present invention is engineered as to allow for conversion of
CC   glycolate into malate in the chloroplast by introducing into the 
CC   chloroplast enzymatic activities which are capable of converting 
CC   glycolate into glyoxlyate and, subsequently, convert the glyoxylate into 
CC   malate. Preferably, said plant cell comprises a first polypeptide having 
CC   glycolate oxidase activity, a second polypeptide having malate synthase 
CC   activity and a third polypeptide having catalase activity or a first 
CC   polypeptide having glycolate dehydrogenase activity and a second 
CC   polypeptide having malate synthase activity. The invention further claims
CC   a plant comprising said plant cells as well as seeds obtainable from the 
CC   said plants; a method for producing a transgenic plant or a plant cell 
CC   having an increased water use efficiency or increased yield compared to a
CC   corresponding non-transgenic plant or plant cell; and polynucleotides 
CC   comprising a combination of nucleic acids encoding the aforementioned 
CC   polypeptides as well as vectors comprising the polynucleotides and uses 
CC   thereof. The plant cell has an increased efficiency of carbon dioxide 
CC   (CO2) assimilation compared to a plant cell lacking enzymatic activities 
CC   for converting glycolate into malate or compared to a plant lacking the 
CC   plant cell above. The plant has an attenuated photorespiration, has 
CC   increased water use efficiency, produces an increased number of leaves 
CC   and has increased yield compared to a plant lacking the plant cell above.
CC   The present sequence represents the Cucurbita cv. Kurokawa Amakuri malate
CC   synthase (MS) protein sequence, capable of synthesizing malate by 
CC   introducing two C-units from Acetyl-CoA into glyoxylate, which was useful
CC   during the method of the invention for converting glycolate into malate.
CC   
CC   Revised record issued on 10-JAN-2010 : Enhanced with precomputed
CC   information from BOND.
XX
SQ   Sequence 566 AA;

  Query Match             93.7%;  Score 2984;  DB 14;  Length 566;
  Best Local Similarity   100.0%;  
  Matches  565;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         43 GSLGMYSESAVRKKSSRGYDVPEGVDIRGRYDEEFARILNKEALLFVADLQRTFRNHIRY 102
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 GSLGMYSESAVRKKSSRGYDVPEGVDIRGRYDEEFARILNKEALLFVADLQRTFRNHIRY 61

Qy        103 SMECRREAKRRYNEGAVPGFDPATKYIRESEWTCASVPPAVADRRVEITGPVERKMIINA 162
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 SMECRREAKRRYNEGAVPGFDPATKYIRESEWTCASVPPAVADRRVEITGPVERKMIINA 121

Qy        163 LNSGAKVFMADFEDALSPNWENLMRGQINLKDAVDGTISFHDKARNKVYKLNDQTAKLFV 222
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 LNSGAKVFMADFEDALSPNWENLMRGQINLKDAVDGTISFHDKARNKVYKLNDQTAKLFV 181

Qy        223 RPRGWHFAEAHIFIDGEPATGCLVDFGLYFFHNHANFRRSQGQGSGPFFYLPKMEHSREA 282
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 RPRGWHFAEAHIFIDGEPATGCLVDFGLYFFHNHANFRRSQGQGSGPFFYLPKMEHSREA 241

Qy        283 KIWNSVFERAEKMAGIERGSIRATVLIETLPAVFQMDEILYELRDHSVGLNCGRWDYIFS 342
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 KIWNSVFERAEKMAGIERGSIRATVLIETLPAVFQMDEILYELRDHSVGLNCGRWDYIFS 301

Qy        343 YVKTFQAHLDRLLPDRVQVGMAQHFMRSYSDLLIRTCHTVVCHVGGMAAQIPIRDDPKAN 402
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        302 YVKTFQAHLDRLLPDRVQVGMAQHFMRSYSDLLIRTCHTVVCHVGGMAAQIPIRDDPKAN 361

Qy        403 EMALELVRKDKLREAKAGHDGTWAAHPGLIPACMEVFTNSMGNAPNQIRSARRDDAANLT 462
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        362 EMALELVRKDKLREAKAGHDGTWAAHPGLIPACMEVFTNSMGNAPNQIRSARRDDAANLT 421

Qy        463 EDDLLQQPRGVRTLEGLRLNTRVGIQYLAAWLTGTGSVPLYNLMEDAATAEISRVQNWQW 522
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        422 EDDLLQQPRGVRTLEGLRLNTRVGIQYLAAWLTGTGSVPLYNLMEDAATAEISRVQNWQW 481

Qy        523 LKYGVELDGDGLGVRVNKELFARVVEEEMERIEREVGKEKFRKGMYKEACKMFTRQCTAP 582
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        482 LKYGVELDGDGLGVRVNKELFARVVEEEMERIEREVGKEKFRKGMYKEACKMFTRQCTAP 541

Qy        583 TLDDFLTLDAYNHIVIHHPRELSRL 607
              |||||||||||||||||||||||||
Db        542 TLDDFLTLDAYNHIVIHHPRELSRL 566

Instant SEQ ID NO: 45:
A8J2E9_CHLRE
ID   A8J2E9_CHLRE            Unreviewed;      1095 AA.
AC   A8J2E9;
DT   04-DEC-2007, integrated into UniProtKB/TrEMBL.
DT   04-DEC-2007, sequence version 1.
DT   11-DEC-2019, entry version 76.
DE   SubName: Full=Glycolate dehydrogenase {ECO:0000313|EMBL:EDP01639.1};
GN   Name=GYD1 {ECO:0000313|EMBL:EDP01639.1};
GN   ORFNames=CHLRE_06g288700v5 {ECO:0000313|EMBL:PNW82667.1},
GN   CHLREDRAFT_184506 {ECO:0000313|EMBL:EDP01639.1};
OS   Chlamydomonas reinhardtii (Chlamydomonas smithii).
OC   Eukaryota; Viridiplantae; Chlorophyta; Chlorophyceae; Chlamydomonadales;
OC   Chlamydomonadaceae; Chlamydomonas.
OX   NCBI_TaxID=3055;
RN   [1] {ECO:0000313|EMBL:EDP01639.1, ECO:0000313|Proteomes:UP000006906}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CC-503 {ECO:0000313|Proteomes:UP000006906}, and CC-503 cw92 mt+
RC   {ECO:0000313|EMBL:EDP01639.1};
RX   PubMed=17932292; DOI=10.1126/science.1143609;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Cardol P., Cerutti H., Chanfreau G., Chen C.L.,
RA   Cognat V., Croft M.T., Dent R., Dutcher S., Fernandez E., Fukuzawa H.,
RA   Gonzalez-Ballester D., Gonzalez-Halphen D., Hallmann A., Hanikenne M.,
RA   Hippler M., Inwood W., Jabbari K., Kalanon M., Kuras R., Lefebvre P.A.,
RA   Lemaire S.D., Lobanov A.V., Lohr M., Manuell A., Meier I., Mets L.,
RA   Mittag M., Mittelmeier T., Moroney J.V., Moseley J., Napoli C.,
RA   Nedelcu A.M., Niyogi K., Novoselov S.V., Paulsen I.T., Pazour G.,
RA   Purton S., Ral J.P., Riano-Pachon D.M., Riekhof W., Rymarquis L.,
RA   Schroda M., Stern D., Umen J., Willows R., Wilson N., Zimmer S.L.,
RA   Allmer J., Balk J., Bisova K., Chen C.J., Elias M., Gendler K., Hauser C.,
RA   Lamb M.R., Ledford H., Long J.C., Minagawa J., Page M.D., Pan J.,
RA   Pootakham W., Roje S., Rose A., Stahlberg E., Terauchi A.M., Yang P.,
RA   Ball S., Bowler C., Dieckmann C.L., Gladyshev V.N., Green P., Jorgensen R.,
RA   Mayfield S., Mueller-Roeber B., Rajamani S., Sayre R.T., Brokstein P.,
RA   Dubchak I., Goodstein D., Hornick L., Huang Y.W., Jhaveri J., Luo Y.,
RA   Martinez D., Ngau W.C., Otillar B., Poliakov A., Porter A., Szajkowski L.,
RA   Werner G., Zhou K., Grigoriev I.V., Rokhsar D.S., Grossman A.R.;
RT   "The Chlamydomonas genome reveals the evolution of key animal and plant
RT   functions.";
RL   Science 318:245-250(2007).
RN   [2] {ECO:0000313|EMBL:PNW82667.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=CC-503 cw92 mt+ {ECO:0000313|EMBL:PNW82667.1};
RG   Chlamydomonas Annotation Team;
RG   JGI Annotation Team;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Grigoriev I.V., Rokhsar D.S.;
RT   "WGS assembly of Chlamydomonas reinhardtii.";
RL   Submitted (JUL-2017) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DS496133; EDP01639.1; -; Genomic_DNA.
DR   EMBL; CM008967; PNW82667.1; -; Genomic_DNA.
DR   RefSeq; XP_001695381.1; XM_001695329.1.
DR   STRING; 3055.EDP01639; -.
DR   PaxDb; A8J2E9; -.
DR   EnsemblPlants; PNW82667; PNW82667; CHLRE_06g288700v5.
DR   GeneID; 5721055; -.
DR   Gramene; PNW82667; PNW82667; CHLRE_06g288700v5.
DR   KEGG; cre:CHLREDRAFT_184506; -.
DR   eggNOG; ENOG410JW3U; Eukaryota.
DR   eggNOG; KOG1231; Eukaryota.
DR   eggNOG; COG0247; LUCA.
DR   eggNOG; COG0277; LUCA.
DR   InParanoid; A8J2E9; -.
DR   KO; K18930; -.
DR   OMA; DMCMECG; -.
DR   OrthoDB; 107778at2759; -.
DR   Proteomes; UP000006906; Chromosome 6.
DR   GO; GO:0004458; F:D-lactate dehydrogenase (cytochrome) activity; IBA:GO_Central.
DR   GO; GO:0008720; F:D-lactate dehydrogenase activity; IBA:GO_Central.
DR   GO; GO:0071949; F:FAD binding; IEA:InterPro.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IBA:GO_Central.
DR   GO; GO:0051536; F:iron-sulfur cluster binding; IEA:InterPro.
DR   GO; GO:1903457; P:lactate catabolic process; IBA:GO_Central.
DR   Gene3D; 1.10.1060.10; -; 1.
DR   InterPro; IPR017896; 4Fe4S_Fe-S-bd.
DR   InterPro; IPR017900; 4Fe4S_Fe_S_CS.
DR   InterPro; IPR016166; FAD-bd_PCMH.
DR   InterPro; IPR036318; FAD-bd_PCMH-like_sf.
DR   InterPro; IPR016164; FAD-linked_Oxase-like_C.
DR   InterPro; IPR004113; FAD-linked_oxidase_C.
DR   InterPro; IPR009051; Helical_ferredxn.
DR   InterPro; IPR006094; Oxid_FAD_bind_N.
DR   Pfam; PF02913; FAD-oxidase_C; 1.
DR   Pfam; PF01565; FAD_binding_4; 1.
DR   Pfam; PF13183; Fer4_8; 1.
DR   SUPFAM; SSF46548; SSF46548; 1.
DR   SUPFAM; SSF55103; SSF55103; 1.
DR   SUPFAM; SSF56176; SSF56176; 1.
DR   PROSITE; PS00198; 4FE4S_FER_1; 1.
DR   PROSITE; PS51379; 4FE4S_FER_2; 1.
DR   PROSITE; PS51387; FAD_PCMH; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000006906}.
FT   DOMAIN          142..383
FT                   /note="FAD-binding PCMH-type"
FT                   /evidence="ECO:0000259|PROSITE:PS51387"
FT   DOMAIN          662..693
FT                   /note="4Fe-4S ferredoxin-type"
FT                   /evidence="ECO:0000259|PROSITE:PS51379"
SQ   SEQUENCE   1095 AA;  118870 MW;  B23E210A434372E8 CRC64;

  Query Match             96.6%;  Score 5671;  DB 52;  Length 1095;
  Best Local Similarity   100.0%;  
  Matches 1094;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         43 PRGQGKRLAQLLGAQLKQYAAEVRGISTAGGASRGGARGPASPSSLEQQTRQVAQVAVQQ 102
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 PRGQGKRLAQLLGAQLKQYAAEVRGISTAGGASRGGARGPASPSSLEQQTRQVAQVAVQQ 61

Qy        103 STQQAVKVVVPAIKVDLVGAVSSVSESDKVEPGVFKNVDGHRFEDGRYAAFVEEITKFIP 162
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 STQQAVKVVVPAIKVDLVGAVSSVSESDKVEPGVFKNVDGHRFEDGRYAAFVEEITKFIP 121

Qy        163 KERQYSDPVRTFAYGTDASFYRLNPKLVVKVHNEDEVRRIMPIAERLQVPITFRAAGTSL 222
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 KERQYSDPVRTFAYGTDASFYRLNPKLVVKVHNEDEVRRIMPIAERLQVPITFRAAGTSL 181

Qy        223 SGQAITDSVLIKLSHTGKNFRNFTVHGDGSVITVEPGLIGGEVNRILAAHQKKNKLPIQY 282
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 SGQAITDSVLIKLSHTGKNFRNFTVHGDGSVITVEPGLIGGEVNRILAAHQKKNKLPIQY 241

Qy        283 KIGPDPSSIDSCMIGGIVSNNSSGMCCGVSQNTYHTLKDMRVVFVDGTVLDTADPNSCTA 342
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 KIGPDPSSIDSCMIGGIVSNNSSGMCCGVSQNTYHTLKDMRVVFVDGTVLDTADPNSCTA 301

Qy        343 FMKSHRSLVDGVVSLARRVQADKELTALIRRKFAIKCTTGYSLNALVDFPVDNPIEIIKH 402
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        302 FMKSHRSLVDGVVSLARRVQADKELTALIRRKFAIKCTTGYSLNALVDFPVDNPIEIIKH 361

Qy        403 LIIGSEGTLGFVSRATYNTVPEWPNKASAFIVFPDVRAACTGASVLRNETSVDAVELFDR 462
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        362 LIIGSEGTLGFVSRATYNTVPEWPNKASAFIVFPDVRAACTGASVLRNETSVDAVELFDR 421

Qy        463 ASLRECENNEDMMRLVPDIKGCDPMAAALLIECRGQDEAALQSRIEEVVRVLTAAGLPFG 522
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        422 ASLRECENNEDMMRLVPDIKGCDPMAAALLIECRGQDEAALQSRIEEVVRVLTAAGLPFG 481

Qy        523 AKAAQPMAIDAYPFHHDQKNAKVFWDVRRGLIPIVGAAREPGTSMLIEDVACPVDKLADM 582
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        482 AKAAQPMAIDAYPFHHDQKNAKVFWDVRRGLIPIVGAAREPGTSMLIEDVACPVDKLADM 541

Qy        583 MIDLIDMFQRHGYHDASCFGHALEGNLHLVFSQGFRNKEEVQRFSDMMEEMCHLVATKHS 642
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        542 MIDLIDMFQRHGYHDASCFGHALEGNLHLVFSQGFRNKEEVQRFSDMMEEMCHLVATKHS 601

Qy        643 GSLKGEHGTGRNVAPFVEMEWGNKAYELMWELKALFDPSHTLNPGVILNRDQDAHIKFLK 702
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        602 GSLKGEHGTGRNVAPFVEMEWGNKAYELMWELKALFDPSHTLNPGVILNRDQDAHIKFLK 661

Qy        703 PSPAASPIVNRCIECGFCESNCPSRDITLTPRQRISVYREMYRLKQLGPGASEEEKKQLA 762
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        662 PSPAASPIVNRCIECGFCESNCPSRDITLTPRQRISVYREMYRLKQLGPGASEEEKKQLA 721

Qy        763 AMSSSYAYDGEQTCAADGMCQEKCPVKINTGDLIKSMRAEHMKEEKTASGMADWLAANFG 822
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        722 AMSSSYAYDGEQTCAADGMCQEKCPVKINTGDLIKSMRAEHMKEEKTASGMADWLAANFG 781

Qy        823 VINSNVPRFLNIVNAMHSVVGSAPLSAISRALNAATNHFVPVWNPYMPKGAAPLKVPAPP 882
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        782 VINSNVPRFLNIVNAMHSVVGSAPLSAISRALNAATNHFVPVWNPYMPKGAAPLKVPAPP 841

Qy        883 APAAAEASGIPRKVVYMPSCVTRMMGPAASDTETAAVHEKVMSLFGKAGYEVIIPEGVAS 942
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        842 APAAAEASGIPRKVVYMPSCVTRMMGPAASDTETAAVHEKVMSLFGKAGYEVIIPEGVAS 901

Qy        943 QCCGMMFNSRGFKDAAASKGAELEAALLKASDNGKIPIVIDTSPCLAQVKSQISEPSLRF 1002
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        902 QCCGMMFNSRGFKDAAASKGAELEAALLKASDNGKIPIVIDTSPCLAQVKSQISEPSLRF 961

Qy       1003 ALYEPVEFIRHFLVDKLEWKKVRDQVAIHVPCSSKKMGIEESFAKLAGLCANEVVPSGIP 1062
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        962 ALYEPVEFIRHFLVDKLEWKKVRDQVAIHVPCSSKKMGIEESFAKLAGLCANEVVPSGIP 1021

Qy       1063 CCGMAGDRGMRFPELTGASLQHLNLPKTCKDGYSTSRTCEMSLSNHAGINFRGLVYLVDE 1122
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1022 CCGMAGDRGMRFPELTGASLQHLNLPKTCKDGYSTSRTCEMSLSNHAGINFRGLVYLVDE 1081

Qy       1123 ATAPKKQAAAAKTA 1136
              ||||||||||||||
Db       1082 ATAPKKQAAAAKTA 1095

RbcS signal peptide (i.e. amino acid residues 1-40 of SEQ ID NO: 43 and 45)

ID   F4HRR5_ARATH            Unreviewed;       136 AA.
AC   F4HRR5;
DT   28-JUN-2011, integrated into UniProtKB/TrEMBL.
DT   28-JUN-2011, sequence version 1.
DT   17-FEB-2016, entry version 37.
DE   RecName: Full=Ribulose bisphosphate carboxylase small chain {ECO:0000256|RuleBase:RU003627};
DE            EC=4.1.1.39 {ECO:0000256|RuleBase:RU003627};
GN   Name=RBCS1A {ECO:0000313|EMBL:AEE34595.1};
GN   OrderedLocusNames=At1g67090 {ECO:0000313|EMBL:AEE34595.1,
GN   ECO:0000313|TAIR:AT1G67090};
OS   Arabidopsis thaliana (Mouse-ear cress).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
OC   Pentapetalae; rosids; malvids; Brassicales; Brassicaceae; Camelineae;
OC   Arabidopsis.
OX   NCBI_TaxID=3702 {ECO:0000313|EMBL:AEE34595.1, ECO:0000313|Proteomes:UP000006548};
RN   [1] {ECO:0000313|EMBL:AEE34595.1, ECO:0000313|Proteomes:UP000006548}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Columbia {ECO:0000313|Proteomes:UP000006548};
RX   PubMed=11130712; DOI=10.1038/35048500;
RA   Theologis A., Ecker J.R., Palm C.J., Federspiel N.A., Kaul S.,
RA   White O., Alonso J., Altafi H., Araujo R., Bowman C.L., Brooks S.Y.,
RA   Buehler E., Chan A., Chao Q., Chen H., Cheuk R.F., Chin C.W.,
RA   Chung M.K., Conn L., Conway A.B., Conway A.R., Creasy T.H., Dewar K.,
RA   Dunn P., Etgu P., Feldblyum T.V., Feng J.-D., Fong B., Fujii C.Y.,
RA   Gill J.E., Goldsmith A.D., Haas B., Hansen N.F., Hughes B., Huizar L.,
RA   Hunter J.L., Jenkins J., Johnson-Hopson C., Khan S., Khaykin E.,
RA   Kim C.J., Koo H.L., Kremenetskaia I., Kurtz D.B., Kwan A., Lam B.,
RA   Langin-Hooper S., Lee A., Lee J.M., Lenz C.A., Li J.H., Li Y.-P.,
RA   Lin X., Liu S.X., Liu Z.A., Luros J.S., Maiti R., Marziali A.,
RA   Militscher J., Miranda M., Nguyen M., Nierman W.C., Osborne B.I.,
RA   Pai G., Peterson J., Pham P.K., Rizzo M., Rooney T., Rowley D.,
RA   Sakano H., Salzberg S.L., Schwartz J.R., Shinn P., Southwick A.M.,
RA   Sun H., Tallon L.J., Tambunga G., Toriumi M.J., Town C.D.,
RA   Utterback T., Van Aken S., Vaysberg M., Vysotskaia V.S., Walker M.,
RA   Wu D., Yu G., Fraser C.M., Venter J.C., Davis R.W.;
RT   "Sequence and analysis of chromosome 1 of the plant Arabidopsis
RT   thaliana.";
RL   Nature 408:816-820(2000).
RN   [2] {ECO:0000313|Proteomes:UP000006548}
RP   GENOME REANNOTATION.
RC   STRAIN=cv. Columbia {ECO:0000313|Proteomes:UP000006548};
RG   The Arabidopsis Information Resource (TAIR);
RL   Submitted (APR-2011) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000213|PubMed:22223895}
RP   IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=22223895; DOI=10.1074/mcp.M111.015131;
RA   Bienvenut W.V., Sumpton D., Martinez A., Lilla S., Espagne C.,
RA   Meinnel T., Giglione C.;
RT   "Comparative large-scale characterisation of plant vs. mammal proteins
RT   reveals similar and idiosyncratic N-alpha acetylation features.";
RL   Mol. Cell. Proteomics 11:M111.015131-M111.015131(2012).
CC   -!- FUNCTION: RuBisCO catalyzes two reactions: the carboxylation of D-
CC       ribulose 1,5-bisphosphate, the primary event in carbon dioxide
CC       fixation, as well as the oxidative fragmentation of the pentose
CC       substrate. Both reactions occur simultaneously and in competition
CC       at the same active site. {ECO:0000256|RuleBase:RU003627}.
CC   -!- CATALYTIC ACTIVITY: 2 3-phospho-D-glycerate + 2 H(+) = D-ribulose
CC       1,5-bisphosphate + CO(2) + H(2)O. {ECO:0000256|RuleBase:RU003627,
CC       ECO:0000256|SAAS:SAAS00008880}.
CC   -!- CATALYTIC ACTIVITY: 3-phospho-D-glycerate + 2-phosphoglycolate =
CC       D-ribulose 1,5-bisphosphate + O(2).
CC       {ECO:0000256|RuleBase:RU003627, ECO:0000256|SAAS:SAAS00008872}.
CC   -!- SUBUNIT: 8 large chains + 8 small chains.
CC       {ECO:0000256|RuleBase:RU003627, ECO:0000256|SAAS:SAAS00008879}.
CC   -!- SIMILARITY: Belongs to the RuBisCO small chain family.
CC       {ECO:0000256|RuleBase:RU003627}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; CP002684; AEE34595.1; -; Genomic_DNA.
DR   RefSeq; NP_974098.1; NM_202369.2.
DR   UniGene; At.12721; -.
DR   UniGene; At.30194; -.
DR   UniGene; At.37531; -.
DR   UniGene; At.46639; -.
DR   UniGene; At.49098; -.
DR   UniGene; At.67454; -.
DR   UniGene; At.68122; -.
DR   UniGene; At.70032; -.
DR   UniGene; At.70053; -.
DR   ProteinModelPortal; F4HRR5; -.
DR   SMR; F4HRR5; 56-100.
DR   STRING; 3702.AT1G67090.1; -.
DR   PaxDb; F4HRR5; -.
DR   PRIDE; F4HRR5; -.
DR   EnsemblPlants; AT1G67090.2; AT1G67090.2; AT1G67090.
DR   GeneID; 843029; -.
DR   Gramene; AT1G67090.2; AT1G67090.2; AT1G67090.
DR   TAIR; AT1G67090; -.
DR   eggNOG; COG4451; LUCA.
DR   eggNOG; ENOG410IM2H; Eukaryota.
DR   Proteomes; UP000006548; Chromosome 1.
DR   ExpressionAtlas; F4HRR5; baseline and differential.
DR   GO; GO:0009507; C:chloroplast; IEA:UniProtKB-KW.
DR   GO; GO:0004497; F:monooxygenase activity; IEA:UniProtKB-KW.
DR   GO; GO:0016984; F:ribulose-bisphosphate carboxylase activity; IEA:UniProtKB-EC.
DR   GO; GO:0015977; P:carbon fixation; IEA:UniProtKB-KW.
DR   GO; GO:0009853; P:photorespiration; IEA:UniProtKB-KW.
DR   GO; GO:0015979; P:photosynthesis; IEA:UniProtKB-KW.
DR   Gene3D; 3.30.190.10; -; 1.
DR   InterPro; IPR024681; RuBisCO_sc.
DR   InterPro; IPR000894; RuBisCO_sc_dom.
DR   InterPro; IPR024680; RuBisCO_ssu_N.
DR   Pfam; PF12338; RbcS; 1.
DR   Pfam; PF00101; RuBisCO_small; 1.
DR   PRINTS; PR00152; RUBISCOSMALL.
DR   SUPFAM; SSF55239; SSF55239; 1.
PE   1: Evidence at protein level;
KW   Carbon dioxide fixation {ECO:0000256|RuleBase:RU003627,
KW   ECO:0000256|SAAS:SAAS00420217};
KW   Chloroplast {ECO:0000256|SAAS:SAAS00420212};
KW   Complete proteome {ECO:0000313|Proteomes:UP000006548};
KW   Lyase {ECO:0000256|RuleBase:RU003627, ECO:0000256|SAAS:SAAS00420232};
KW   Monooxygenase {ECO:0000256|RuleBase:RU003627,
KW   ECO:0000256|SAAS:SAAS00420221};
KW   Oxidoreductase {ECO:0000256|RuleBase:RU003627,
KW   ECO:0000256|SAAS:SAAS00420226};
KW   Photorespiration {ECO:0000256|RuleBase:RU003627,
KW   ECO:0000256|SAAS:SAAS00420228};
KW   Photosynthesis {ECO:0000256|RuleBase:RU003627,
KW   ECO:0000256|SAAS:SAAS00420229};
KW   Plastid {ECO:0000256|RuleBase:RU003627};
KW   Reference proteome {ECO:0000313|Proteomes:UP000006548}.
FT   DOMAIN        2     42       RbcS. {ECO:0000259|Pfam:PF12338}.
FT   DOMAIN       67    102       RuBisCO_small. {ECO:0000259|Pfam:
FT                                PF00101}.
SQ   SEQUENCE   136 AA;  14559 MW;  CD22ADE38C18ACCA CRC64;

  Query Match             100.0%;  Score 40;  DB 66;  Length 136;
  Best Local Similarity   100.0%;  
  Matches   40;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MASSMLSSATMVASPAQATMVAPFNGLKSSAAFPATRKAN 40
              ||||||||||||||||||||||||||||||||||||||||
Db          1 MASSMLSSATMVASPAQATMVAPFNGLKSSAAFPATRKAN 40

Instant SEQ ID NO: 6:

BDB06934
ID   BDB06934 standard; protein; 512 AA.
XX
AC   BDB06934;
XX
DT   28-JUL-2016  (first entry)
XX
DE   Arabidopsis plastidal glycolate/glycerate translocator 1 (PLGG1) SEQ:38.
XX
KW   PLGG1 protein; crop improvement; glycerate translocator 1;
KW   plastidal glycolate; recombinant dna; transgenic plant.
XX
OS   Arabidopsis thaliana.
XX
CC PN   WO2016089931-A1.
XX
CC PD   09-JUN-2016.
XX
CC PF   02-DEC-2015; 2015WO-US063306.
XX
PR   03-DEC-2014; 2014US-0086918P.
XX
CC PA   (MONS ) MONSANTO TECHNOLOGY LLC.
XX
CC PI   Abad MS,  Bell E,  Chomet PS,  Dezwaan T,  Duff S,  Goldman BS;
CC PI   Jia H,  Jones L,  Karunanandaa B,  Kuriakose SV,  Lutfiyya LL;
CC PI   Madappa S,  Mckiness ZP,  Nelson DE,  Preuss S,  Rajani MS;
CC PI   Ramachandra D,  Raychauduri A,  Schachtman DP,  Shcwartz SH,  Shobha C;
CC PI   Tanzer MM,  Venkatesh TV,  Wang H,  Wu X;
XX
DR   WPI; 2016-34463A/43.
DR   N-PSDB; BDB06907.
XX
CC PT   Recombinant DNA construct for producing transformed plant, comprises 
CC PT   heterologous promoter, which is functional in plant cell and operably 
CC PT   linked to polynucleotide that comprises nucleobase sequence having 
CC PT   certain identity to sequence.
XX
CC PS   Claim 1; SEQ ID NO 38; 70pp; English.
XX
CC   The invention relates to a novel recombinant DNA construct, used for 
CC   producing a transformed plant. The recombinant DNA construct comprises a 
CC   heterologous promoter, which is functional in a plant cell and is 
CC   operably linked to a polynucleotide that comprises a nucleobase sequence 
CC   having 90-100 percent identity to SEQ ID NO: 1-27 (see BDB06897-BDB06923)
CC   or SEQ ID NO: 55 (see BDB06951), a DNA encoding a RNA for suppressing 
CC   expression of target messenger RNA (mRNA) transcribed from polynucleotide
CC   that comprises nucleobase sequence having 90-100 percent identity to SEQ 
CC   ID NO: 6 (see BDB06902) or SEQ ID NO:55-60 (see BDB06951-BDB06956) or a 
CC   polynucleotide that encodes a polypeptide having an amino acid sequence 
CC   with 90-100 percent identity to SEQ ID NO: 28-54 (see BDB06924-BDB06950),
CC   SEQ ID NO:61 (see BDB06957), SEQ ID NO:79-95 (see BDB06975-BDB06991) or 
CC   SEQ ID NO:96 (see BDB06992). The recombinant DNA construct enables to 
CC   produce transformed plant with increased yield, nitrogen utilization 
CC   efficiency and water utilization efficiency.
XX
SQ   Sequence 512 AA;

  Query Match             100.0%;  Score 2539;  DB 23;  Length 512;
  Best Local Similarity   100.0%;  
  Matches  512;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATLLATPIFSPLASSPARNRLSCSKIRFGSKNGKILNSDGAQKLNLSKFRKPDGQRFLQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATLLATPIFSPLASSPARNRLSCSKIRFGSKNGKILNSDGAQKLNLSKFRKPDGQRFLQ 60

Qy         61 MGSSKEMNFERKLSVQAMDGAGTGNTSTISRNVIAISHLLVSLGIILAADYFLKQAFVAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MGSSKEMNFERKLSVQAMDGAGTGNTSTISRNVIAISHLLVSLGIILAADYFLKQAFVAA 120

Qy        121 SIKFPSALFGMFCIFSVLMIFDSVVPAAANGLMNFFEPAFLFIQRWLPLFYVPSLVVLPL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SIKFPSALFGMFCIFSVLMIFDSVVPAAANGLMNFFEPAFLFIQRWLPLFYVPSLVVLPL 180

Qy        181 SVRDIPAASGVKICYIVAGGWLASLCVAGYTAIA VRKMVKTEMTEAEPMAKPSPFSTLEL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SVRDIPAASGVKICYIVAGGWLASLCVAGYTAIA VRKMVKTEMTEAEPMAKPSPFSTLEL 240

Qy        241 WSWSGIFVVSFVGALFYPNSLGTSARTSLPFLLSSTVLGYIVGSGLPSSIKKVFHPIICC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WSWSGIFVVSFVGALFYPNSLGTSARTSLPFLLSSTVLGYIVGSGLPSSIKKVFHPIICC 300

Qy        301 ALSAVLAALAFGYASGSGLDPVLGNYLTKVASDPGAGDILMGFLGSVILSFAFSMFKQRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ALSAVLAALAFGYASGSGLDPVLGNYLTKVASDPGAGDILMGFLGSVILSFAFSMFKQRK 360

Qy        361 LVKRHAAEIFTSVIVSTVFSLYSTALVGRLVGLEPSLTVSILPRCITVALALSIVSLFEG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LVKRHAAEIFTSVIVSTVFSLYSTALVGRLVGLEPSLTVSILPRCITVALALSIVSLFEG 420

Qy        421 TNSSLTAAVVVVTGLIGANFVQVVLDKLRLRDPIARGIATASSAHGLGTAALSAKEPEAL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TNSSLTAAVVVVTGLIGANFVQVVLDKLRLRDPIARGIATASSAHGLGTAALSAKEPEAL 480

Qy        481 PFCAIA YALTGIFGSLLCSVPAVRQSLLAVVG 512
              ||||||||||||||||||||||||||||||||
Db        481 PFCAIA YALTGIFGSLLCSVPAVRQSLLAVVG 512

Conclusion
15.	No claims are allowed. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662